First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species:

    PNG
    media_image1.png
    185
    213
    media_image1.png
    Greyscale
in the reply filed on April 25, 2022 is acknowledged.  Based on applicant’s election, claims 2-18 stand withdrawn from further consideration.  Claims 1, 19 and 20 will be examined according to MPEP § 803.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,723,757; 10,174,070; 9,364,486; 9,422,324: 9,636,348, 8,629,130 and 8,168,621.  Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims of the cited Patents recites compounds/compositions which overlap with the instant claims.
For example, the claims encompass compounds of the formula:

    PNG
    media_image2.png
    149
    243
    media_image2.png
    Greyscale
 wherein each of R1, R2, R3 and R4 is hydrogen; Z is -O-; m
is 4-8 and n is 0-4, for example,

    PNG
    media_image3.png
    164
    542
    media_image3.png
    Greyscale
(see for example, ‘757, claims 1-24; ‘070, claims 1-4; ‘486, claims 2-5; ‘324, claims 14-16, 20; ‘348, claims 1-5; ‘130, claims 1 and 5) and

    PNG
    media_image4.png
    213
    224
    media_image4.png
    Greyscale
(see for example, ‘621, claims 1-3).  Therefore, the instant claims are rendered anticipated/obvious by the claims of the cited Patents. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enantiomers, stereochemical isomers, tautomers and salts, does not reasonably provide enablement for hydrates and solvates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Factors to be considered in making an enablement rejection are summarized as:
a)  the quantity of experimentation necessary, b)  the amount of direction or guidance presented, c)  the presence or absence of working examples, d)  the nature of the invention, e)  the state of the prior art, f)  the relative skill of those in the art, g)  the predictability or unpredictability of the art, and h)  the breadth of the claims.
The instant claims recite a compound….and the respective enantiomers, other stereochemical isomers, hydrates, solvates, tautomers and pharmaceutically acceptable salts of said compounds.
The claims, insofar as they embrace solvates are not enabled.  The present specification merely mentions the Applicant’s intention to make solvates, without teaching the preparation thereof.  As stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190, 1194 (Fed.Cir. 1993): 
The specification purports to teach, with over fifty examples, the preparation of the claimed compounds ... However ... there is no evidence that such compounds exist ... [T]he examples ... do not produce the postulated compounds ... [T]here is ... no evidence that such compounds even exist. 

The same circumstance appears to be true here.  There is no evidence that solvates of these compounds actually exist; if they did, they would have formed.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.
See MPEP 2164.01(a), discussed supra, justifying the conclusion of lack of enablement commensurate with the claims.  Without guidance in the present application, undue experimentation will be required to practice Applicant’s claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarger (US 2010/013463).
Yarger teaches chemotherapeutic compounds of the structure:

    PNG
    media_image5.png
    176
    288
    media_image5.png
    Greyscale
wherein 
R1, R2, R3 and R4 are independently hydrogen or C1-6alkyl;
R11 is hydrogen or C1-6alkyl;
Y is hydrogen or -OH;
X is –(CH2)m-O-CH3 or –(CH2)m-O-(CH2)nCH3;
m is 0-20 and n is 0-8 and exemplifies

    PNG
    media_image6.png
    454
    501
    media_image6.png
    Greyscale
(see the entire article, especially paragraphs [0035]-[0037]).  The compounds taught by the reference are encompassed by the instant claims.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628